Citation Nr: 0507138	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  95-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of left knee injury, status-post medial 
meniscectomy, for the period from June 20, 1994, through 
July 27, 2004.  

2.  Entitlement to a disability rating in excess of 20 
percent for instability as a residual of left knee injury, 
status-post medial meniscectomy, from July 28, 2004.  

3.  Entitlement to a disability rating in excess of 10 
percent for arthritis resulting in limited flexion as a 
residual of left knee injury, status-post medial 
meniscectomy. 

4.  Entitlement to a disability rating in excess of 10 
percent for arthritis resulting in limited extension as a 
residual of left knee injury, status-post medial 
meniscectomy. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 decision that 
denied an increased rating (greater than 10 percent) for 
residuals of a left knee injury, status post meniscectomy.  
The veteran filed a notice of disagreement (NOD) in April 
1995, and the RO issued a statement of the case (SOC) in May 
1995.  The veteran filed a substantive appeal in July 1995.  
In October 1995, the veteran and his spouse testified during 
a hearing before an RO hearing officer; a transcript of that 
hearing is of record.  In October 1995, February 1997, and in 
January 2000, the RO issued supplemental SOCs (SSOCs), 
reflecting the continued denial of a disability rating in 
excess of 10 percent for residuals of a left knee injury, 
status-post meniscectomy.

In May 2000, the Board remanded these matters to the RO for 
additional development.  In April 2002, the RO assigned a 
separate 10 percent disability rating for arthritis of the 
left knee, effective March 3, 2000.  The veteran continued 
his appeal.  In February 2003, the Board denied a disability 
rating in excess of 10 percent for instability as a residual 
of a left knee injury, status-post meniscectomy, and denied 
an initial disability rating in excess of 10 percent for 
arthritis of the left knee.

The veteran appealed the February 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2004 joint motion to the Court, counsel for both 
parties requested that the February 2003 Board decision be 
vacated-to the extent that it denied a rating or ratings in 
excess of two 10 percent evaluations for residuals of a left 
knee injury, status-post meniscectomy-and remanded the 
matters for development and readjudication.  In a January 
2004 order, the Court granted the parties' motion, and 
returned the matters on appeal to the Board for further 
proceedings consistent with the joint motion.

In April 2004, the Board remanded the matters on appeal to 
the RO for additional development.  In October 2004, the RO 
issued a SSOC, assigning a separate 10 percent disability 
rating for arthritis resulting in limited extension of the 
left knee, effective July 28, 2004; increasing the disability 
evaluation to 20 percent for instability as a residual of 
left knee injury, status-post meniscectomy, effective 
July 28, 2004; and denying an initial disability rating in 
excess of 10 percent for arthritis of the left knee.
 
Because higher evaluations are available for instability and 
for arthritis (regarding both limited flexion and limited 
extension) as residuals of a left knee injury, status-post 
meniscectomy, and the veteran is presumed to seek the maximum 
available benefit for a disability, claims for higher ratings 
for each residual disability at each stage remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, 
the Board has re-characterized the issues on appeal as shown 
on the first page of this document.   

The Board's decision on the claims for higher disability 
ratings for instability as a residual of left knee injury, 
status-post medial meniscectomy (in excess of 10 percent for 
the period from June 20, 1994, through July 27, 2004, and in 
excess of 20 percent from July 28, 2004), is set forth below.  
The claims for disability ratings in excess of 10 percent, 
each, for arthritis resulting in limited flexion of the left 
knee and for arthritis resulting in limited extension of the 
left knee are addressed in the remand following the decision; 
those matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for increased ratings for instability 
as a residual of left knee injury, status-post meniscectomy, 
has been accomplished.

2.  Since June 20, 1994, the veteran's residuals of a left 
knee injury, status-post meniscectomy, has been manifested by 
overall moderate instability due to ligament damage, vagus 
deformity, and buckling; there is no objective evidence 
severe impairment, to include as due to internal derangement. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an initial 20 percent disability rating for 
instability as a residual of a left knee injury, status-post 
meniscectomy, from June 20, 1994, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal for higher disability ratings 
for instability as a residual of a left knee injury, status-
post meniscectomy, has been accomplished.

Through the May 1995 SOC-and the October 1995, February 
1997, January 2000, April 2002, and October 2004 SSOCs-as 
well as the April 2004 and July 2004 letters, the RO notified 
the veteran of the applicable rating criteria, and of the 
need for evidence of current medical treatment (of a 
worsening of his service-connected disability).  After each, 
the veteran and his representative were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's April 2004 and July 2004 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claims, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
these matters has not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claims in 1995, the 
VCAA was not then in effect.  In the January 2004 joint 
motion, the veteran, through counsel, expressly and 
voluntarily waived any prior defects in the notification 
specified by the VCAA.    Following enactment of the VCAA, 
the RO issued to the veteran the April 2004 letter, and 
solicited information and evidence from the veteran.  That 
letter was provided to the veteran several months before the 
October 2004 SSOC.  While the veteran was afforded less than 
a one-year period for response to such a notice letter, the 
veteran did indicated, in February 2004, that he had nothing 
else to submit.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examination in 
connection with the matters on appeal; copies of .  The 
veteran also has been given opportunities to submit and/or 
identify evidence to support his claims.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claims on appeal for increased disability 
ratings for instability as a residual of a left knee injury, 
status-post meniscectomy.

II.  Factual Background

Service medical records show treatment for left knee symptoms 
with strenuous exercise, beginning in March 1981.  The 
veteran then suffered a stress injury to left knee ligaments 
in June 1983, and a twisting injury to the left knee in 
February 1984.  In June 1984, the veteran underwent a left 
medial meniscectomy by arthroscopy for treatment of a tear of 
the left medial meniscus.

Service connection has been established for instability as a 
residual of left knee injury, status-post medial 
meniscectomy, effective October 7, 1984; an initial 
10 percent rating has been assigned under Diagnostic Code 
5257.

VA treatment records show that the veteran was fitted with a 
Lenox Hill derotation knee brace in June 1985, and that he 
continued receiving treatment over the years for pain on use 
and weight bearing, laxity of the anterior cruciate ligament, 
and complaints of instability.

On June 20, 1994, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.

VA treatment records, dated in February 1995, show that the 
veteran had pain on passive motion of the knee, and marked 
pain on active motion.  He reported increasing baseline pain 
every few weeks, use of a knee brace, and minimal relief with 
over-the-counter medication.  The VA physician prescribed a 
cane and pain medication.

During the February 1995 VA examination, the veteran reported 
increasing difficulty with his left knee, and intermittent 
bouts of pain, achiness, and instability; he wore a knee 
brace.  On examination, there was mild medial-lateral laxity 
of the medial, lateral, and collateral ligaments.
 
An MRI (magnetic resonance imaging) scan of the veteran's 
left knee in July 1995 revealed an anterior cruciate ligament 
tear, probably chronic; an altered medial meniscus with 
severe degenerative change and possible partial meniscectomy 
of the anterior horn, and complete meniscectomy of the 
posterior horn; mild degenerative change involving the 
posterior horn of the lateral meniscus; and bony evidence of 
osteoarthritis, particularly affecting the medial compartment 
and causing a varus deformity.  These MRI findings suggested 
knee instability.

In August 1995, the veteran testified that he wore a knee 
brace because of instability, and that his knee otherwise 
would buckle.  He testified that his knee would give out when 
ascending or descending stairs, and that he had been out of 
work due to problems with his left knee; he also requested 
light duty.  The veteran testified that he worked as a mail 
handler for the Post Office, and that he missed three weeks 
of work over the past year due to his knee problems.  The 
veteran also testified that he had an appreciable loss of 
muscle on the left knee, and that he might stagger even with 
normal walking if not attentive.  In February 1995, he began 
using a cane, in addition to a left knee brace.

During the July 1997 VA examination, the veteran reported 
working as a mail sorter; his indicated that his knee 
occasionally locked, and that there was an associated burning 
pain, which became worse at the end of the day.  The veteran 
had some complaints with his knee brace, but reported no 
history of dislocation or recurrent subluxation.  On 
examination, the knee did not appear swollen, and there was 
no apparent fluid.  The VA examiner noted that there was no 
crepitus on palpation to range of motion, and there appeared 
to be good strength in the left leg.  Drawer test revealed no 
lateral or anterior or posterior instability.  The VA 
examiner noted flare-ups of pain, approximately once or twice 
per week, but no laxity or instability in the knee.

An MRI scan of the veteran's left knee in July 1998 revealed 
degenerative changes with findings compatible with an 
anterior cruciate ligament tear.

The veteran underwent arthroscopy of the left knee in July 
1998.  The post-operative diagnosis was anterior-cruciate-
ligament-deficient knee with instability on the left side and 
severe degenerative joint disease of the medial and 
patellofemoral joints.

During a January 1999 VA examination, the veteran reported 
pain and stiffness at all times, and that he used a knee 
brace to support the knee during climbing and walking down 
stairs.  The veteran also reported instability in the knee 
joint, with daily pain, and reported taking daily 
nonsteroidal anti-inflammatories.  On examination, the VA 
examiner noted operative scars, as well as new bone formation 
on the lateral aspect of the knee joint and a Baker's cyst on 
the back of the knee joint.  There was no evidence of 
instability clinically, or any subluxation or laxity of the 
knee joint.  With respect to functional limitation, the VA 
examiner commented that the veteran needed to wear a knee 
brace at all times to prevent the knee from giving out on 
him.  The VA examiner also commented that the knee joint was 
painful on a daily basis, but that there were no flare-ups of 
pain.

Private medical records, dated in February 1999, show a varus 
deformity, partially correctable, and indicate that the 
veteran's gait was antalgic.  The veteran complained of pain 
and giving way of the left knee.  Treatment included a 
modified brace, exercise, and anti-inflammatory medications.  
The veteran's physician discussed the potential need for a 
knee arthroplasty in the future.

An MRI scan of the veteran's left knee in April 1999 revealed 
advanced degenerative changes in all compartments of the 
knee.  The anterior cruciate ligament was not visualized and 
presumed to have been torn; the medial meniscus was presumed 
to have been removed.  The posterior cruciate ligament and 
collateral ligaments were intact.
  
A VA physical therapy assessment in May 1999 revealed 
slightly decreased strength of the left quadriceps muscle.  
There was a positive anterior drawers test and genu 
recurvatum on the left.   The veteran reported pain on 
ambulation; he was instructed to wear a knee brace during the 
day.  

Private medical records, dated in November 1999, show that 
the veteran's knee was aligned in varus angulation; his gait 
was normal.  Muscle strength of the lower extremities was 
normal, and there was no swelling or edema.

Records show that the veteran was medically restricted to 
performing light duty at work for two weeks beginning in late 
February 2001, and for two weeks in April 2001.  In May 2001, 
the veteran presented with increasing left knee pain of two-
week's duration. 

The veteran underwent a VA examination in November 2001.  On 
examination of the left knee without any knee brace or 
assistive device, the veteran walked with a decided limp; 
there was noticeable wasting of the left thigh muscles, 
especially lateral.  The left knee was not swollen; slight 
laxity was demonstrated.  The veteran was incapable of 
repetitive motion.  The VA examiner noted that the veteran 
was not examined in a state of increased activity or 
exacerbation.  Reportedly, the veteran no longer was able to 
run or jog, and he had constant knee pain.  The VA examiner 
commented that laxity of the knee joint was a notoriously 
poorly reproducible physical finding.

The veteran underwent a VA examination on July 28, 2004.  The 
VA examiner noted that the veteran was able to ambulate 
approximately two to three blocks with difficulty; he used a 
Don Joy brace to stabilize his gait, and took medication for 
pain.  On examination, there were positive drawer and 
McMurray's signs; instability of the left knee was noted.  
The VA examiner commented that the veteran clearly had 
moderate instability of the joint.  The VA examiner also 
noted a moderate degree of reduction in endurance and 
stamina, and an altered gait.  There was no evidence of 
muscle atrophy or shrinkage of muscle or muscle weakness to 
warrant a separate disability evaluation.  The VA examiner 
noted chronic pain in the joint of a constant nature, but no 
flare-ups.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Since June 1994, the veteran's residuals of a left knee 
injury, status-post meniscectomy, has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  That 
code is utilized for rating a nonspecific orthopedic knee 
disability on the basis of "other" knee impairment, such as 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§§ 4.20, 4.27.  Under that diagnostic code, a 10 percent 
evaluation is warranted for slight impairment of the knee; a 
20 percent evaluation is warranted for moderate disability, 
and a 30 percent evaluation is warranted for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that a 20 percent rating is warranted 
for instability as a residual of a left knee injury, status-
post meniscectomy, for the period from June 20, 1994, through 
July 27, 2004.

Pertinent  medical evidence during the period in question 
reflects persistent complaints of instability, use of a knee 
brace, and a prescribed cane.  The veteran's gait was also 
antalgic, and there was a varus deformity of the left knee.  
Several examiners indicated that there was no objective 
evidence of ligmentous laxity or instability on examination; 
however, such was suggested by MRI scan.  The Board also 
points out that the November 2001 VA examiner indicated that 
reproducing a physical finding of laxity of a knee joint 
clinically was notoriously unreliable, the Board notes that, 
and as recognized by the parties in the January 2004 joint 
motion (page 9), clinical tests in November 1999 revealed 
ligament damage.  Thus, given the evidence of a varus 
deformity, an antalgic gait, and ligament damage for the 
period from June 20, 1994, through July 27, 2004, the Board 
finds that the record supports a finding of instability as 
the primary residual of left knee injury, status-post 
meniscectomy, during the period in question.  The Board also 
finds that the evidence-to include the consistent notations 
of complaints of pain and "giving way," or buckling, which 
appear to warrant the continued use of a knee brace, supports 
a finding of more than slight impairment of the left knee, so 
as to warrant assigning the next higher, 20 percent rating 
under Diagnostic Code 5257 during the period in question.  
See 38 C.F.R. § 4.7.

However, there is simply no medical indication that, at any 
time since June 1994 has the veteran's instability as a 
residual of a left knee injury, status-post meniscectomy, 
resulted in impairment so severe as to warrant the maximum 30 
percent rating under Diagnostic Code 5257.  Simply stated, 
there is evidence of internal derangement or other indicia of 
than moderate impairment at any point up to July 2004, and 
the VA physician that examined the veteran that month clearly 
confirmed that the left knee joint exhibited moderate 
instability.  While the Board notes the veteran's consistent 
complaints of pain, that symptom has already been taken into 
consideration in assigning the 20 percent rating.  
[Parenthetically, the Board also notes that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (authorizing VA to consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria) 
are not for application because Diagnostic Code 5257 is not 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996)].  

The Board also finds that, since June 1994, there is no basis 
for assignment of any higher evaluation under any other 
potentially applicable diagnostic code pursuant to which a 
rating greater 20 percent is assignable.  There simply is no 
evidence of, or of disability comparable to, ankylosis; or 
otherwise evidence of fracture or dislocation associated with 
impairment of the tibia or fibula.  Hence, evaluation of the 
disability under Diagnostic Codes 5256 or 5262, respectively, 
is not warranted.  

For all the foregoing reasons, the Board finds that a 20 
percent, but no higher disability rating for instability as a 
residual of a left knee injury, status-post meniscectomy, is 
warranted since June 20, 2007.  


ORDER

A 20 percent disability rating for instability as a residual 
of a left knee injury, status-post meniscectomy, for the 
period from June 20, 1994, through July 27, 2004, is granted, 
subject to the pertinent legal authority governing the 
payment of monetary benefits.

A disability rating in excess of 20 percent for instability 
as a residual of a left knee injury, status-post 
meniscectomy, is denied.


REMAND

Unfortunately, the claims file reflects that further remand 
of the claims for disability ratings in excess of 10 percent 
for arthritis resulting in limited flexion and limited 
extension is warranted, even though such will, regrettably, 
further delay a final decision on the claims on appeal.

The Board points out that, the evidence of record, to include 
the pertinent facts of the case recognized by the parties in 
the January 2004 joint motion, appears to raise a claim for 
an earlier effective date for the grant of service connection 
for arthritis of the left knee.  The parties noted evidence 
of a June 1993 VA x-ray study showing moderate degenerative 
joint disease (i.e., arthritis) of the left knee, and 
findings of flexion limited to 110 degrees in the July 1997 
report of VA examination.  Likewise, in September 1998 
correspondence, the veteran notes the severity of his left 
knee disability, to include arthritis.  Thus, the record 
raises a claim for an earlier effective date of his award of 
a 10 percent evaluation for arthritis of the left knee.
  
Because a finding of an earlier effective date would impact 
the time periods under consideration for ratings in excess of 
10 percent each for arthritis resulting in limited flexion 
and limited extension, the Board finds that the earlier 
effective date claim is inextricably intertwined with the 
higher rating claims remaining on appeal.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  Hence, the issues should be considered 
together.  As the RO has not yet considered the claim for an 
earlier effective date for the grant of service connection 
for arthritis of the left knee, it follows that any Board 
action on the claims for higher ratings for arthritis as a 
residual of a left knee injury, status-post meniscectomy, 
would, at this juncture, be premature.  

Therefore, on remand, the RO should adjudicate the claim of 
an earlier effective date claim for the grant of service 
connection for arthritis of the left knee, prior to again 
adjudicating the claims for disability ratings in excess of 
10 percent for arthritis resulting in limited flexion and 
limited extension as residuals of a left knee injury, status-
post meniscectomy.  The Board emphasizes that to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 
(2004).  

Prior to adjudicating the claims, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claims, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002).  But see Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for an effective earlier than date for 
the grant of service connection for 
arthritis of the left knee, in light of 
the evidence and legal authority 
pertinent to the claim. 

4.  If the claim for an earlier effective 
date is denied, the RO must provide to 
the veteran and his representative both 
notice of the denial and of the veteran's 
appellate rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any issue 
not currently in appellate status, a 
timely appeal must be perfected.  While 
the RO must afford the veteran the 
appropriate time period for a response, 
the veteran should perfect an appeal as 
to the denial of any claim for an earlier 
effective date, if desired, as soon as 
possible, to avoid unnecessary delay in 
the consideration of the appeal.

5.  Thereafter, the RO should 
readjudicate the claims for higher 
disability ratings for arthritis 
resulting in limited flexion and limited 
extension as residuals of a left knee 
injury, status-post meniscectomy, in 
light of all pertinent evidence and legal 
authority.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO is advised that it 
should not return the claims file to the 
Board until after the veteran has either 
perfected an appeal on the effective date 
issue, or the time period for doing so 
has expired, whichever comes first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


